Hon. Robert J. Rossi Onondaga County Attorney
We acknowledge receipt of your letter inquiring whether a local law proposed to be adopted in your county is a local law subject to a mandatory referendum under Municipal Home Rule Law § 23, subdivision 2, paragraph (f), on the basis that the proposed local law would abolish, transfer or curtail a power of an elective officer. The proposed local law would require the county executive to request proposals prior to his letting contracts for professional services to be rendered to the county.
We assume from your question as phrased that the local law would not require the county executive to award the contract for professional services to the lowest bidder and that the proposals would be obtained merely for his information and assistance in determining the desirability of entering into a contract with any particular bidder. We also assume that the local law would not require advertising for proposals in an emergency when prompt letting of a contract would be essential in the public interest.
Based upon the stated assumptions, it is our opinion that such a proposed local law is not subject to a mandatory referendum under Municipal Home Rule Law § 23, subdivision 2, paragraph (f).